440 F.2d 411
Ernest D. GRACE, Plaintiff-Appellee, and Mobile ChemicalCompany, Plaintiff,v.HARTFORD ACCIDENT AND INDEMNITY COMPANY,Defendant-Appellant, Marie Brown et al., Defendants.
No. 29989.
United States Court of Appeals, Fifth Circuit.
April 6, 1971.

N. Forrest Montet, Atlanta, Ga., Fred D. Bentley, Sr., Marietta, Ga., Candler, Cox, McClain & Anrews, Atlanta, Ga., Odom & Dendy, Millen, Ga., for appellant.
Frank Love, Jr., Randall L. Hughes, Powell, Goldstein, Frazer & Murphy, Atlanta, Ga., for appellees, Ernest D. Grace and Mobile Chemical Co.
Hamilton Lokey, Gerald F. Handley, Atlanta, Ga., for appellees, Marie Brown, Charlie O'Kelley and Allan Taylor Plunkett.
Before THORNBERRY and GODBOLD, Circuit Judges, and BOOTLE, District judge.
PER CURIAM:


1
Affirmed on the opinion of the District Court.  324 F.Supp. 953 (N.D.Ga.1970).